     1:21-cv-01549-JFA-SVH       Date Filed 06/02/21   Entry Number 8   Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Sedrick Jamon Hayes,                       )      C/A No.: 1:21-1549-JFA-SVH
                                            )
                    Plaintiff,              )
                                            )
        v.                                  )
                                            )
 Florence County Detention Center           )          ORDER AND NOTICE
 Personnel; FCDC Medical Staff              )
 Personnel; and Private owner               )
 Donna Moore,                               )
                                            )
                    Defendants.             )
                                            )

       Sedrick Jamon Hayes (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against Florence

County Detention Center Personnel (“FCDC Personnel”), FCDC Medical Staff

Personnel (“Medical Staff”); and Private owner Donna Moore (“Moore”)

(collectively “Defendants”). Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.     Factual and Procedural Background

       Plaintiff claims Defendants violated his religious beliefs as a “Moorish

American Moslem” related to dietary supplements. [ECF No. 1 at 4]. He
      1:21-cv-01549-JFA-SVH   Date Filed 06/02/21   Entry Number 8   Page 2 of 6




complains they denied him an Islamic dietary meal. When asked for the facts

underlying his claim, he states:

        Disrespected my way of living as my Religion, FCDC Personnel
        regarded me as a Muslim and denied signing a promissory note
        and medical staff at FCDC said they don’t care about my Islamic
        Dietary as a Moorish-American Moslem.

Id. at 5–6. He alleges they transferred him “back to my county jail in Dillon

County Detention Center.” Id. at 8.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se


                                        2
   1:21-cv-01549-JFA-SVH     Date Filed 06/02/21   Entry Number 8   Page 3 of 6




complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.




                                       3
     1:21-cv-01549-JFA-SVH   Date Filed 06/02/21   Entry Number 8   Page 4 of 6




B.     Analysis

        To state a plausible claim for relief under 42 U.S.C. § 1983, 1 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014). Only “persons”

may act under color of state law; therefore, a defendant in a § 1983 action must

qualify as a “person.”

             1.    FCDC Personnel and Medical Staff

       Plaintiff has not stated a valid § 1983 claim against FCDC Personnel and

medical Staff, as these defendants do not qualify as “persons.” These are

groups of persons working in a department, building, or facility, and therefore

cannot qualify as a person. See Harden v. Green, 27 F. App’x 173, 178 (4th

Cir. 2001) (finding that the medical department of a prison is not a person

pursuant to § 1983); Barnes v. Baskerville Corr. Cen. Med. Staff, No.




1 Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence
fails.

                                       4
   1:21-cv-01549-JFA-SVH     Date Filed 06/02/21   Entry Number 8   Page 5 of 6




3:07CV195, 2008 WL 2564779 (E.D. Va. June 25, 2008) (holding that the use

of the term “staff” or the equivalent as a name for alleged defendants, without

the naming of specific staff members, is not adequate to state a claim against

a “person” as required in § 1983 actions). Because the FCDC Personnel and

Medical Staff are not individual “persons” pursuant to § 1983, Plaintiff has

failed to state a claim on which relief may be granted as to these defendants.

            2.    Moore

      Plaintiff lists Moore as a defendant, but provides no allegations

regarding Moore or provide any basis for jurisdiction against Moore. Because

Plaintiff provides no facts to demonstrate Moore is a state actor, he fails to

allege sufficient facts to support a § 1983 claim against her. Because purely

private conduct, no matter how wrongful, injurious, fraudulent, or

discriminatory, is not actionable under § 1983, Plaintiff’s § 1983 claims against

Moore are subject to summary dismissal. See Lugar v. Edmondson Oil Co., 457

U.S. 922, 936 (1982); see also Burton v. Wilmington Parking Auth., 365 U.S.

715, 721 (1961). Further, Plaintiff’s failure to provide any allegations against

Moore provides an additional basis for dismissal of Moore.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by June 16, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

                                       5
   1:21-cv-01549-JFA-SVH     Date Filed 06/02/21   Entry Number 8   Page 6 of 6




complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims specified above be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


June 2, 2021                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       6
